         Case 1:19-cv-11702-PGG Document 37 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EULA STEPHENS,

                           Plaintiff,
                                                            ORDER OF DISMISSAL
             - against -
                                                               19 Civ. 11702 (PGG)
BORAH, GOLDSTEIN, ALTSCHULER,
NAHINS & GOIDEL, P.C.,

                           Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but

without costs; provided, however, that if the settlement is not consummated within forty-five

days of this order, either party may apply by letter within the forty-five-day period for restoration

of the action to the calendar of the undersigned, in which event the action will be restored. The

Clerk of the Court is directed to close the case. Any pending dates and deadlines are adjourned

sine die, and any pending motions are moot.

Dated: New York, New York
       January 6, 2021
                                              SO ORDERED.


                                              ___________________________________
                                              Paul G. Gardephe
                                              United States District Court Judge
